Notice of Allowability
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/17/2022 has been entered. Claims 1, 5, 21, 24-26, and 32 have been amended. Claims 2-4, 6-7, 13-20, 22, 27, and 33 have been cancelled. New claims 35-36 are added. Claims 1, 5, 8-12, 21, 23-26, 28-32, and 34-36 remain pending.
Claims 1, 5, 8-12, 21, 23-26, 28-32, and 34-36 are allowed.
Claim Interpretation
Applicant’s arguments regarding claim interpretations under 35 USC 112(f) are not persuasive (see submission of 7/17/20220, pages 8-9). The Examiner presented the reasoning in the interview summary form of 5/16/2022. Claim interpretations under 35 USC 112(f) are maintained (see final office action of 3/22/2022, pages 4-6).  
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior arts to the independent claims 1 and 21 were the combination of KISCH (US-2010/0230043), hereinafter KISCH in view of FUERSTENBERG (US- 2016/0046082), hereinafter FUERSTENBERG.
The combination above teaches an additive manufacturing system (claim 1) and a print head (claim 21) that comprises of a support, a compactor movably connected to the support, a feed mechanism configured to move toward or away from the compactor, and a cutting mechanism disposed between the feed mechanism and the compactor. 
The combination above further teaches that the cutting mechanism is configured to produce two sections (first and second) of a continuous reinforcement upstream and downstream of the cutting mechanism and the compactor is configured to apply pressure to the continuous reinforcement.
The Examiner further notes that the feed mechanism and cutting mechanism of the combination above are integrated.
The combination above, however, fails to disclose that the cutting mechanism is configured to disengage the continuous reinforcement during feeding of the first section via the feed mechanism or that the feed mechanism remains engaged with the first section of the reinforcement while the cutting mechanism is disengaged. 
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to modify the combination above to arrive at the invention as claimed.
As such claims 1 and 21 and their dependent claims 5, 8-12, 23-26, 28-32, and 34-36 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748